Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Regarding independent claims 1, 10, 16 the claimed invention is directed to an abstract idea without significantly more. The claims are directed to invoice factoring which is a mental process. Other than reciting a server and invoice system nothing in the claims precludes the steps from being performed mentally.  But for the server and invoice system the limitations on receive open invoice, identify supplier, receive supplier preference, analyze with machine learning invoices for advance processing, identify eligible advance processing invoices, pay supplier for eligible invoices is a process that under its broadest reasonable interpretation could be performed by mentally but for the recitation of generic computer elements.    If claim limitations, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer 

 The judicial exception is not integrated into a practical application. The computers are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. The additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea and does not take the claim out of the mental process or method of organizing human activity grouping. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional element of a server and invoice system amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claims are not patent eligible.

Regarding the dependent claims, these claims are directed to limitations which serve to limit the ranking analysis steps.  The subject matter of claims 2 (invoice score based on credit line), 3/12/17 (advance payment matches invoice amount), 4 (advance payment is less than invoice amount), 5 (payment is an advanced payment and an additional payment matching invoice amount), 6 (supplier preference comprises payment type preference), 7 (calculate score threshold with machine learning), 

Therefore the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5,6,20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 7-13, 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Keaton 20070174191 in view of Grigg US 20180040064 A1

Regarding Claim 1, Keaton discloses
receiving, at an invoice hub server through an invoice interface accessible to a third party invoice system, a plurality of open invoices directly from the third party invoice system, wherein each of the plurality of open invoices is associated with a transaction between a supplier and a buyer, and wherein each of the plurality of invoices comprises at least a buyer identifier, a supplier identifier associated with the supplier, and an invoice amount;
“As described above, the present invention relates to factoring transactions. Generally, the transaction involves four entities: a customer, a client, a funding source, and a factoring administrator. The funding source can be any entity, for example a bank, trade organization, credit union or private factoring company, that advances to a client funds that are secured by the client's accounts receivable. The funding source and the client agree to fees and interest that are to be paid to the funding source based on the advance amount and other parameters relating to invoices between the client and its customers. One such parameter is the "advance rate," i.e. the percentage of the invoice amount or some portion of the invoice amount that the funding source will advance to the client. For example, if the client and funding source agree to an 80% advance rate, the funding source advances $800 to the client for a $1,000 invoice owing from a customer to the client.” (Keaton, para 0057)

identifying one or more supplier invoices from the plurality of open invoices, the supplier invoices relating to the same supplier;
receiving, at the invoice hub server, a supplier preference associated with at least one of the supplier invoices, the supplier preference designating at least one or more supplier invoices for advance processing;



analyzing, … at the invoice hub server, the designated one or more supplier invoices for advance processing, the analyzing further comprising:
generating an invoice score for each of the designated one or more supplier invoices, each invoice score … 
comparing each of the generated invoice scores to an invoice score threshold to identify one or more invoices eligible for advance processing, wherein the one or more eligible invoices have an invoice score that exceeds the invoice score threshold;
“ As indicated above, invoice verification is one of the criteria upon which a funding source may rely in determining whether to advance funds on one or more invoices. The present invention permits the funding source to verify invoices singularly or in groups and to verify manually or automatically. To manually verify a single invoice, the funding source searches for and selects the appropriate client, activates the funding icon and activates the "Invoices Not Advanced" tab (FIG. 10C). This presents a screen listing all invoices for the client. The funding source clicks on the invoice to be verified and is presented with a screen 246 shown in FIG. 30. The engine populates the first twelve fields with invoice 


generating, by the invoice hub server, an indication identifying the one or more eligible invoices available for advance processing; and
“The funding source may view the requested invoices by activating the "Invoices Not Advanced" tab of screen 264. To select invoices from this list to advance, the funding source clicks on the desired advances and activates an "ok" button. This updates the upper part of screen 264, as shown in FIG. 35C.”  (Keaton, para 0233)

responsive to receiving selection of one or more of the eligible invoices, automatically transmitting an advance payment to the supplier based on the selected eligible invoices.


Keaton does not explicitly disclose
by machine-learning (ML) logic
Grigg is directed to a system for generating performance action scores.  (Grigg, abstract).  The scores may be machine generated.  (“FIG. 32 illustrates the process for training and using the machine-learning program, according to some example embodiments.  FIG. 33 is a block diagram of a machine in the example form of a computer system within which a set of instructions may be executed for causing the machine to perform any one or more of the methodologies discussed herein, according to some embodiments.”,  Grigg, para 0041-42)  The action scores may be applied to invoice factoring. (“ FIG. 26 illustrates a flow of an example for performing factoring and discounting, according to some embodiments. When an invoice is created, an alert is sent 2602 to the financial institution 2008 from the action history system 100. The alert includes relevant invoice details, such as amount and date issued, as well as one or more action scores.   The financial institution 2008 determines 2610 the creditworthiness of the user and the credit terms, and then the financial institution 2008 returns 2604 an offer for a line of credit, including terms and rates for the specific invoice just created.”, Grigg, para 0254-55)

based on at least a supplier score, a buyer score, or a payment schedule of a respective invoice; and
“Another action score is the invoice trade score (ITS), which is generated by a predictive statistical model that looks at the payment performance of sales contacts (sales invoice recipients) across all platform customer organizations, e.g., a network view of sales invoice trade lines between platform customer organizations. An average score of each invoice score, across all the current accounts receivable (AR) invoices, weighted by debtor (invoice) values, provides an overall measure of that entity's receivables payment risk, as well as risk to the business cash flow and general financial stability.   There are several potential use cases for the ITS. First, there is a `smart` AR report, which provides time-phased receivables cash flow values using invoice trade score to predict payment timing rather than simply the invoice due date. Second, there is extending the platform development API end-points to include the ITS as an additional attribute of each sales invoice, which can then be retrieved by authorized lending partners, along with an entity's accounting data to be used in their loan application risk assessment/approval for lending decision-making.”  (Grigg, para 0102-03) It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Keaton with the invoice score of Grigg with the motivation of risk management.  Id.



Regarding Claim 2, Keaton and Grigg disclose the method of claim 1.
wherein the invoice score is further based on an available amount of a credit line associated with the supplier.



Regarding Claim 3, Keaton and Grigg disclose the method of claim 1.
wherein the advance payment for the one or more selected eligible invoices matches the invoice amount corresponding to at least one of the plurality of open invoices.
“ To execute an advance, the funding source moves to screen 82 (FIG. 10A). Activation of an "Add New Advance" icon at the screen's upper left corner presents a screen 260 shown in FIG. 35A. Screen 260 requests that the funding source select a rate schedule for the advance. As discussed above, the funding source may define and name multiple rate schedules for the client. Each such schedule is listed in a pull-down box 262 from which the funding source may select the desired schedule to apply to the advance.”  (Keaton, para 00230).  The funding source could establish any advance rate desired to calculate the advance payment.

Regarding Claim 4, Keaton and Grigg disclose the method of claim 1.
wherein the advance payment for the one or more selected eligible invoices is less than the invoice amount corresponding to at least one of the plurality of open invoices.
See prior art rejection of claim 3.



Regarding Claim 7, 
further comprising calculating, by the ML logic, the invoice score threshold based on an advanced amount value relating to a total amount advanced for the one or more supplier invoices from the plurality of open invoices.
“If no invoice in the requested advance is too high at 186, or if the funding source overrides such a denial, the engine determines at 188 whether the requested advance would cause the total amount of funds currently extended to the client by the funding source to exceed a predefined credit limit for the client. The credit limit is defined by the funding source in a rate schedule discussed below. If the advance causes the funds currently advanced to the client to exceed this limit, the engine denies the advance at 178.”  (Keaton, para 0143)

Regarding Claim 8, Keaton and Grigg disclose the method of claim 1.
wherein the invoice score is generated based on each of the supplier score, 
The algorithm also includes a pre-determined relationship between the final score and the customer credit line. That is, the engine determines the customer credit line based on the total customer score. The funding source can override the credit line by directly inputting the credit line in box 232.  (Keaton, para 0204)

the buyer score, 
Each customer screen includes an icon permitting the funding source to view aging and payment history reports. The aging report describes aging accounts receivable for customer invoices owed to this particular client. The payment history report is a detail of all payments made by this customer to this client. Upon activating the "Credit" button, the engine presents a screen 220 shown in FIG. 22. The screen displays the customer's current credit score and credit limit. To update the credit score, or to create a credit score for a new customer, the funding source activates a "Score Customer" icon, thereby 

Keaton does not explicitly disclose
and the payment schedule of the respective invoice.
“Another action score is the invoice trade score (ITS), which is generated by a predictive statistical model that looks at the payment performance of sales contacts (sales invoice recipients) across all platform customer organizations, e.g., a network view of sales invoice trade lines between platform customer organizations. An average score of each invoice score, across all the current accounts receivable (AR) invoices, weighted by debtor (invoice) values, provides an overall measure of that entity's receivables payment risk, as well as risk to the business cash flow and general financial stability.   There are several potential use cases for the ITS. First, there is a `smart` AR report, which provides time-phased receivables cash flow values using invoice trade score to predict payment timing rather than simply the invoice due date. Second, there is extending the platform development API end-points to include the ITS as an additional attribute of each sales invoice, which can then be retrieved by authorized lending partners, along with an entity's accounting data to be used in their loan application 

Regarding Claim 9, Keaton and Grigg disclose the method of claim 1.
wherein generating the invoice score further comprises: 
assigning a weighting score to the supplier score, the buyer score, or the payment schedule of a respective invoice;
analyzing at least one of a historical supplier score over a defined time period, a historical buyer score over the defined time period, or a historical payment history of the supplier over the defined time period;
assigning a weighting score to the one of the historical supplier score, the historical buyer score, or the historical payment history; and
generating the invoice score based on the weighted supplier score, the weighted buyer score, or the weighted payment schedule, and the weighted historical supplier score, the weighted historical buyer score, or the weighted historical payment history.
“ Screen 70 includes input data fields 72 populated by information entered by the funding source in response to the client's portal registration information. The funding source may update the entries over time. Each field 72 is an algorithm input selected by the funding source from among predetermined options in a pull-down box. The set of options in each pull-down box therefore describes a set of possible values for the corresponding algorithm input. A respective score value is associated with each option in each box 72. A help box 78 provides a description of each option and its corresponding score value.  Each data field 72 is related to an input score box 74 by a weighting box 76. The funding source selects the weighting from a predefined group of values in a pull-down box. Engine 

Regarding Claim 10,11
See prior art rejection of claim 1

Regarding Claim 12
See prior art rejection of claim 3

Regarding Claim 13
See prior art rejection of claim 8

Regarding Claim 16,
See prior art rejection of claim 1

Regarding Claim 17,
See prior art rejection of claim 3

Regarding Claim 18,
See prior art rejection of claim 7

Regarding Claim 19,


Regarding Claim 20,
Keaton does not explicitly disclose
wherein the invoice score threshold is dynamically determined by the ML logic during analyzing of the designated one or more supplier invoices for advance processing.

Grigg discloses that scores may be updated dynamically and thresholds may be based upon scores.  (Keaton,  para 0135, “The action history system 100 may dynamically generate the performance values by automatically updating the performance values as outward communications data or inward communications data is received from the distributed client devices. In some embodiments, the dynamic generation of the performance values is performed periodically, polling the communications database for new communications data based on a predetermined time schedule. In some instances, the dynamic generation of the performance values is performed in real-time by automated functions, such as preprogrammed system interrupts. In these instances, upon receiving outward or inward communications data, the action history system 100 may generate a system interrupt causing regeneration of the performance values associated with the entities for the newly received communications data.”; Id Para 0191, “In operation 1010, a check is made to determine whether the action score is above a first predetermined threshold. The first predetermined threshold may be set or otherwise determined based on: the user's business; the market of the user's business; the set of performance values; the set of predictions (e.g., a set of action probabilities); performance values determined for a region in which an entity's business, about whom the action score was generated, operates or is located; an aggregate value based on action scores of competitors of the entity's business; and combinations thereof or any other suitable method.”)   It would have been obvious to one of 




Claims 5,6  rejected under 35 U.S.C. 103(a) as being unpatentable over Keaton 20070174191 in view of Grigg US 20180040064 A1 in view of Invoice Factoring Examples
https://web.archive.org/web/20150109114907/https://www.comcapfactoring.com/blog/a-receivables-factoring-example/  1/2015


Regarding Claim 5, Keaton and Grigg disclose the method of claim 4.
further comprising automatically transmitting an additional advance payment to the supplier based on the selected eligible invoices, the combination of the advance payment and the additional advance payment matching the invoice amount corresponding to the at least one of the plurality of open invoices.
“The two-installment factoring transaction works as follows:

1. The client submits the $100,000 invoice to the factoring company.

2. The factoring company processes the invoice and deposits $85,000 in the client’s account ($100,000 x 85% advance rate).



4. The factoring company processes the payment and settles the account. The fee for 30 days is $2,000 ($100,000 x 2%).

5. The factor rebates $13,000 (the remaining $15,000 less the $2,000 fee) and deposits the money to the client’s bank account.”  (Invoice Factoring, p.2)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Keaton with the installment payment of Invoice Factoring with the motivation of achieving quick financing.  (“This time frame makes invoice factoring attractive to companies that need funding to handle an immediate cash flow issue…. The majority of invoice factoring transactions finance invoices in two installments: the advance and the rebate.”,  Invoice Factoring, p.1)

Regarding Claim 6, Keaton and Grigg disclose the method of claim 1.

wherein the supplier preference comprises a payment type preference relating to the one or more supplier invoices for advance processing, the payment type preference further comprising at least the options of complete payment, partial payment, and installment payment.
Invoice Factoring discloses that it is known for a supplier to utilize one of two invoice factoring conventions.  “The majority of invoice factoring transactions finance invoices in two installments: the advance and the rebate. However, in some cases, invoices are financed as a single-installment 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Keaton with the installment payment of Invoice Factoring with the motivation of achieving quick financing.  (“This time frame makes invoice factoring attractive to companies that need funding to handle an immediate cash flow issue…. The majority of invoice factoring transactions finance invoices in two installments: the advance and the rebate.”,  Invoice Factoring, p.1)



Claims 14,15  rejected under 35 U.S.C. 103(a) as being unpatentable over Keaton 20070174191 in view of Grigg US 20180040064 A1 in view of KRAMER 20090254477

Regarding Claim 14, Keaton and Grigg disclose the method of claim 10.
responsive to receiving information relating to the supplier, analyzing the received information, by the ML server;
automatically adjusting the invoice score for each of the one or more supplier invoices relating to the same supplier; and
responsive to adjusting the invoice score, 
See prior art rejection of claim 8.

Keaton does not explicitly disclose


automatically adjusting the advance payment amount for each of the one or more supplier invoices relating to the same supplier based the respective adjusted invoice score.
Kramer is directed to an invoice factoring system.  (Kramer, abstract).  Kramer discloses that it is known that the advanced amount can vary based upon the quality of the buying party of the invoice.  (“One prior art approach has included reverse factoring to improve the above described problems. For example, The Role of "Reverse Factoring" in Supplier Financing of Small and Medium Sized Enterprises by Leora Klapper, The World Bank describes reverse factoring in general and a particular form as practiced in Mexico. In general, reverse factoring involves a seller, a buyer and a factor, and the factor purchases accounts receivables only from high-quality buyers at a predetermined discount rate. For example, the factor initially pays the seller 100% of the value of an accounts receivable or an invoice less certain predetermined interest and service fees. Subsequently, the factor receives payment in full from the buyer. However, if the payment is not full from the buyer, the factor generally assumes the liability for collection since most reverse factoring is without recourse.”,  Kramer para 0009; “Furthermore, reverse factoring benefits sellers. Once an invoice is approved by the buyers, the sellers are paid nearly 100% of the invoices rather than around 70% in traditional factoring. Thus, the expedited payments substantially improve the sellers' cash flow with minimal fees. At the same time, sellers are not required to submit any credit information on the buyers who participate in the approved reverse factoring program. In contrast, factors in traditional factoring often require additional documentations such as federal and state tax returns, loan agreements, incorporation papers, employment tax receipts, all sales contracts and audited financial statements. In addition, since the credit risk is generally lowered in reverse factoring transactions, the factors may advance a larger amount to the sellers through reverse factoring than traditional factoring. Lastly, since most reverse factoring arrangements are without recourse, the participating sellers are also free from collateral or personal guarantees.”, Id para 0037; 


Regarding Claim 15, Keaton, Grigg and Kramer disclose the method of claim 14.

further comprising transmitting a notification to the supplier associated with the selected one or more supplier invoices, the notification indicating the respective adjusted advance payment amounts.
Keaton, fig. 10a






Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687